Title: Joseph C. Cabell to Thomas Jefferson, 6 March 1814
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          Dear Sir,  Carey’s brooke. 6 March. 1814.
          I have got thus far on my way home, and entrust to the neighbouring post office, your letters on Finance, which I hope will safely reach you. I must beg your pardon for having detained them longer than the period of  my engagement. My private business in the lower country took up much more time than I had anticipated, and I was compelled to keep your letters thus long in order thoroughly to digest them. I have read them many times over, and most sincerely thank you for the perusal. The principal topics will form subjects of reflection for me, during the residue of the year. I have suffered Mr W. Rives, Mr Tucker, Mr Thomas Ritchie & Mr Cocke, to peruse them, on a promise from each not to communicate your name. I have also taken the liberty to transcribe a good many passages for my private use. You will, I hope,
			 pardon these liberties. I write in great haste, in the midst of company. I hope to have the pleasure to see you between this & m June.
          I am dr Sir, most respectfully & truly yours.Jos: C: Cabell.
        